Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-47
              Lower Tribunal Nos. 19-209 AP; 12-28206 CC
                          ________________

            General Impact Glass & Windows, Corp.,
                                  Appellant,

                                     vs.

            The Hanover Insurance Company, et al.,
                                 Appellees.



     An Appeal from the County Court for Miami-Dade County, Robert T.
Watson, Judge.

      Daniels, Rodriguez, Berkeley, Daniels & Cruz, P.A., and Jorge L.
Cruz, Justin S. Miller and William O. Diab, for appellant.

      Smith, Currie & Hancock LLP, Christopher M. Horton and Brian A.
Wolf (Fort Lauderdale), for appellee, The Hanover Insurance Company.


Before FERNANDEZ, LINDSEY and GORDO, JJ.

     PER CURIAM.
     A trial court’s determination that the party with the burden of proof

has failed to meet that burden will not be overturned on appeal where it is

supported by competent, substantial evidence. See, e.g., Tylinski v. Klein

Auto., Inc., 90 So. 3d 870, 873 (Fla. 3d DCA 2012).

     Affirmed.




                                    2